Citation Nr: 1016767	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  00-14 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from February 1974 to 
June 1976 and from September 1977 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied entitlement to a TDIU 
rating.  Jurisdiction has since been transferred to the RO in 
Montgomery, Alabama.

The Veteran testified during a hearing before RO personnel in 
September 2000; a transcript of that hearing is of record.

In September 2001, the Veteran testified at a hearing before 
a Veterans Law Judge at the RO.  A copy of the transcript of 
that hearing is of record.

In June 2002, the Board undertook additional development of 
the claim on appeal pursuant to the provisions of 38 C.F.R. § 
19.9 and Board procedures then in effect.  In January 2004, 
the Board remanded the Veteran's TDIU claim to the RO via the 
Appeals Management Center (AMC) for completion of the actions 
requested.

In June 2006, the claim was remanded to the RO via the AMC 
for additional development. 

In a July 2008 letter, the Board notified the Veteran that 
the Veterans Law Judge who conducted the September 2001 
hearing was no longer employed by the Board and informed him 
of his right to another Board hearing.  In August 2008, the 
Board remanded the Veteran's TDIU claim for a requested 
Travel Board hearing to be scheduled at the RO.  Thereafter, 
in June 2009, the Veteran testified at a hearing before the 
undersigned at the RO.  A copy of the transcript of that 
hearing is of record.

In August 2009, the claim was again remanded to the RO via 
the AMC for additional development.
The issue of entitlement to service connection for sleep 
apnea, to include as secondary to service-connected chronic 
obstructive pulmonary disease (COPD), been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities are 
currently rated as follows:  COPD (60 percent), bilateral pes 
planus (50 percent), tinnitus (10 percent), left knee 
disorder associated with bilateral pes planus (10 percent), 
right knee disorder associated with bilateral pes planus (10 
percent), residuals of a right wrist fracture (0 percent), 
residuals of a right little finger fracture (0 percent), and 
left ear hearing loss (0 percent), with a combined disability 
rating of 90 percent.

3.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the present case, the unfavorable January 2000 rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial decision, the RO did not err in not 
providing such notice.  Rather, a veteran has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in April 2001, May 2004, August 2005, October 
2005, and January 2009 that fully addressed all four notice 
elements.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the TDIU claim was readjudicated, and a supplemental 
statement of the case was issued in January 2010.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

First, the RO has obtained service treatment records, VA 
outpatient treatment records, and private treatment records 
from multiple providers. VA examination reports dated in July 
1998, November 1999, December 2002, June 2003, May 2004, 
November 2006, January 2007, and November 2009 were also 
associated with the file.  The Board finds that the 
examinations were adequate for evaluation purposes.  
Specifically, a majority of the VA examiners reviewed the 
claims file and/or pertinent medical records as well as 
interviewed the Veteran and conducted detailed physical 
examinations.  In addition, there is no indication that the 
VA examiners were not aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical 
opinion must describe the disability in sufficient detail so 
the Board can make a fully informed evaluation of the 
disability).  

Further, the Veteran submitted private treatment records and 
written statements detailing his contentions.  He was also 
provided an opportunity to set forth his contentions during 
hearings before RO personnel in September 2000 and before 
Veterans Law Judges in September 2001 and June 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2009).

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 
2005) (previously cited at M21-1, Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a veteran actually works and without regard to a 
veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability.  These cases should be referred 
for extra-schedular consideration.  38 C.F.R. § 4.16(b) 
(2009).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he is entitled to a TDIU, as his 
service-connected disabilities render him unemployable.

The Veteran's service-connected disability ratings have met 
the schedular criteria for consideration of a TDIU under 38 
C.F.R. § 4.16(a) (2009) since his claim was filed in 
September 1999.  Evidence of record detailed that the Veteran 
was rated for two or more disabilities, including a 50 
percent rating for bilateral pes planus, with a combined 
rating of 70 percent, effective August 23, 1999.

In addition, the Veteran's service-connected disabilities are 
currently rated as follows:  COPD (60 percent), bilateral pes 
planus (50 percent), tinnitus (10 percent), left knee 
disorder associated with bilateral pes planus (10 percent), 
right knee disorder associated with bilateral pes planus (10 
percent), residuals of a right wrist fracture (0 percent), 
residuals of a right little finger fracture (0 percent), and 
left ear hearing loss (0 percent), with a combined disability 
rating of 90 percent, effective December 20, 2002.

The Board must now determine whether evidence of record shows 
that the Veteran's service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment.

In a July 1998 VA general medical examination report, the 
Veteran indicated that he was currently a student at Southern 
University.  The examiner listed an impression of history of 
chronic lung disease, pes planus, tinnitus, hearing loss, and 
status post right little finger and right wrist fractures.  
He indicated that the Veteran's lung disease, prior 
fractures, tinnitus, and hearing loss would not be an 
impediment to most forms of employment.  

In his September 1999 VA Form 21-8940 (Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that he completed two years of college education 
and that he became too disabled to work as of February 1998.  
In this report, the Veteran noted that he did leave his last 
job because of his disability and that he had not tried to 
obtain employment since he became too disabled to work.  He 
reported that he was employed as a welder for 40 hours a week 
from December 1997 to February 1998.

The Veteran's former employer also submitted a VA Form 21-
4192 (Request for Employment Information in Connection with 
Claim for Disability Effects) in September 1999.  It was 
noted that the Veteran had been employed as a welder from 
December 1997 to February 1998.  In an attached letter the 
employer indicated that the Veteran voluntarily resigned 
based "(in his words)" on his inability to stand during 
work hours (2 1/2 hours at a time, 4 days a week) without 
experiencing pain in his legs and feet.

In a November 1999 VA feet examination report, the examiner 
diagnosed bilateral plantar fasciitis and symptomatic pes 
planus with complaints of burning pain, opining that there 
was probably extremely mild functional limitation from the 
pes planus bilaterally.  It was further noted that the 
Veteran was a student and was not currently employed.

In a November 1999 VA general medical examination report, the 
examiner indicated that there was no contraindication to 
employment.  It was noted that the Veteran should avoid jobs 
where he would be exposed to any reactants that would 
exacerbate his lung disease.  

During a September 2000 hearing, the Veteran reported that he 
was a senior in college and hoped to obtain a graduate 
degree.  Thereafter, during a September 2001 hearing, the 
Veteran indicated that he had graduated from college with a 
degree in social work and was currently employed as a 
clinical associate in a hospital psychiatric ward.  He 
testified that he had not found a job that had not required 
something that would exacerbate his service-connected 
disabilities. 

In a December 2002 VA feet examination report, the examiner 
noted that the Veteran had severe pes planovalgus with 
mechanical instability and functional instability. 

In a December 2002 VA general medical examination report, the 
examiner detailed that the Veteran was employed as a mental 
health worker, which involved lifting and moving patients.  
He indicated that the Veteran's lung functions had definitely 
deteriorated since November 1999 but that his symptoms were 
stable on present inhaler therapy.  It was noted that the 
Veteran would benefit from a change in his employment if his 
present job was too strenuous and precipitated shortness of 
breath.  In a June 2003 addendum, the examiner further opined 
that no contraindication to employment existed due to the 
Veteran's service-connected or nonservice-connected 
disabilities.  However, he detailed that the Veteran's 
bilateral pes planus and bilateral knee pain definitely 
interfered with his ability to stand for prolonged periods, 
noting that the Veteran could not work in a situation which 
involved prolonged standing. 

In a May 2004 statement, the Veteran indicated that he had at 
least nine jobs and spent 42 months in college in the last 10 
years.  He reported that the end of these positions varied 
from his inability to stand for a minimal amount of time, 
leading to his decision to leave for physical reasons, or his 
employer determining that he was unsuitable for a job based 
on his lack of physical endurance or complaints of chronic 
fatigue.  It was noted that his current employment was ending 
due to his position being abolished by the facility.  He 
indicated that he has been unable to accept any long term 
positions due to physical limitations and that he had to join 
employment agencies in order to work short term contracts. 

VA examination reports dated in June 2004 listed diagnoses of 
bilateral hearing loss, hypertension, diabetes mellitus, 
hypercholesterolemia, severe pes plantar valgus bilaterally, 
posterior tibial dysfunction bilaterally, healed fractures of 
the right wrist and right fifth metacarpophalangeal area with 
no residuals, and mild synovitis of both knees markedly 
accentuated by obesity. 

The Veteran reported that he found work at a hospital and was 
briefly placed on light duty after injuring himself in an 
April 2005 VA treatment note.  In August 2005, he indicated 
that he had "sorta" resigned/was fired after arguing with 
management.  The examiner noted a similar pattern to previous 
job terminations.  In an October 2005 treatment record, the 
Veteran indicated that he had problems with employment due to 
ADD (attention deficit disorder) and was currently retired.  

In a November 2005 VA Form 21-8940, the Veteran indicated 
that COPD, flat feet, and depression had affected his full 
time employment since July 1994 and that he had last worked 
full time in February 2004.

Private treatment records dated from April 2005 to April 2006 
showed treatment for nonservice-connected shoulder 
disabilities, noting that the Veteran was not currently 
working and officially retired at that time. 

In a November 2006 VA general medical examination report, the 
Veteran indicated that he was retired from the military since 
1994 and was not currently employed.  After reviewing the 
claims file and examining the Veteran, the examiner opined 
the Veteran would be considered employable for light physical 
and full sedentary work regarding pes planus.  For COPD, he 
indicated that the Veteran would be considered to be 
employable for sedentary work. 

In a January 2007 VA joints examination report, the examiner 
diagnosed patellofemoral syndrome, noting that the Veteran 
would be considered employable for sedentary and physical 
labor concerning that disability. 

In a March 2008 statement, the Veteran reported that during 
the four years he worked as a psychology technician his COPD 
impaired his ability to detain unruly patients and that his 
weight limited his reaction time, which led to two injuries 
of the left upper extremity.  He complained of difficulty 
recovering his breath after exertions, foot and leg pain, and 
being frustrated when his physical limitations were uncovered 
at work. 

Additional VA treatment records dated in 2008 indicated 
continued treatment for COPD and knee pain.  A July 2008 VA 
treatment record noted that the Veteran's recent pulmonary 
function tests revealed a decrease in his carbon monoxide 
diffusing capacity (DLCO).  In September 2008, the Veteran 
complained of shortness of breath and fatigue.  He indicated 
that he was concerned about his inability to work and be 
active secondary to his back pain and spasms. 

During his June 2009 hearing, the Veteran reported that he 
was last employed in May 2005.  He testified that the current 
severity of his COPD, feet, and knee disabilities has 
rendered him unable to maintain any employment, including 
sedentary work.

In a November 2009 VA audio examination report, the examiner 
indicated that the Veteran had bilateral moderately-severe 
sensorineural hearing loss along with constant subjective 
tinnitus.  Functional limitations associated with hearing 
loss and tinnitus included difficulty understanding speech, 
particularly in noisy situations.  The examiner opined that 
it was at least as likely as not that the Veteran would have 
difficulty understanding speech and communicating effectively 
in noisy work environments. 

In a November 2009 VA general medical examination report, the 
examiner diagnosed COPD, resolved fractures of the right 
wrist and right little finger, mild bilateral pes planus, and 
bilateral knee conditions.  He opined that the Veteran's COPD 
and mild pes planus would interfere with physical employment 
due to dyspnea on moderate exertion and pain with ambulation.  
However, he specifically indicated that no condition would 
interfere with sedentary employment. 

Based on the evidence discussed above, the record does not 
demonstrate that the Veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment or that he is totally disabled due to his 
service-connected disabilities.  The Board recognizes that 
the Veteran's service-connected disabilities affect his 
ability to secure or follow a substantially gainful 
occupation.  In recognition of the severity of his service-
connected disabilities, the Veteran is currently rated as a 
combined 90 percent disabled.  

However, in this case, there is no reason for the Board to 
conclude that the Veteran's service-connected disabilities 
alone produce unemployability.  Evidence of record detailed 
that the Veteran earned a college degree in social work 
during the appeal period as well as obtained and voluntarily 
resigned from multiple jobs with numerous employers up until 
he stopped working entirely in May 2005.  The Board notes 
that VA examiners have indicated that the Veteran's service-
connected COPD and mild pes planus would interfere with 
physical employment due to dyspnea on moderate exertion and 
pain with ambulation as well as prolonged standing.  It was 
further reported that functional limitations associated with 
Veteran's hearing loss and tinnitus included difficulty 
understanding speech and communicating effectively in noisy 
work environments.  However, multiple VA medical opinions 
dated from 1998 to 2009 have repeatedly indicated that none 
of the Veteran's service-connected disabilities would 
interfere with sedentary employment.  In addition, the record 
includes no competent medical opinion establishing that the 
Veteran's service-connected disabilities alone actually 
preclude him from engaging in substantially gainful 
employment, and neither the Veteran nor his representative 
has presented, identified, or alluded to the existence of, 
any such opinion.  

In reaching this decision, the Board has also considered that 
Veteran's assertions in written statements of record as well 
as during his hearing testimony that his service- connected 
disabilities have rendered him incapable of being employed.   

In this regard, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report that the 
symptoms of his service-connected disabilities render him 
unemployable because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470. However, the level of impairment from a medical 
standpoint is not the type of information on which a lay 
person can provide competent evidence.

The Board acknowledges his belief that the symptoms 
associated with his service-connected disabilities are of 
such severity as to warrant a TDIU; however, the competent 
evidence of record does not show that he is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  As such, the Board finds 
these records to be more probative than the Veteran's own 
assertions of an inability to maintain gainful employment as 
a result of his service- connected disabilities.

Based on the foregoing discussion, the Board finds that the 
percentage criteria set forth at 38 C.F.R. § 4.16(a) has been 
met.  However, the weight of the evidence does not 
demonstrate that the Veteran is unemployable due to his 
service-connected disabilities.  In recognition of the 
severity of these disabilities, the Veteran is currently 
rated as a combined 90 percent disabled.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  The appeal is 
denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


